Citation Nr: 1023608	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  04-12 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to the restoration of service connection for a 
right ankle disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

A DD-214 of record reflects that the Veteran had active duty 
from January 1958 to July 1958.  The record also reflects 
service with the Florida Army National Guard from October 
1975 to February 2000.

A February 2001 decision of the RO granted service connection 
for a right ankle disability.  A 40 percent evaluation was 
assigned, effective February 15, 2000.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision that severed 
service connection for a right ankle disability, effective 
April 1, 2003.  The Veteran timely appealed that 
determination.

In December 2002, the Veteran and his son testified during a 
hearing before RO personnel regarding the proposed severance.  
A transcript of the hearing is of record.   

Records reflect that the Veteran cancelled hearings before RO 
personnel in September 2005, and before a Veterans Law Judge 
at the RO that was scheduled for March 27, 2007. 

This matter was previously before the Board in November 2007.  
At that time, a remand was ordered to accomplish further 
development. 


FINDINGS OF FACT

1.  A rating decision dated February 6, 2001, granted, in 
pertinent part, service connection for a right ankle 
disability.

2.  The evidence of record does not undebatably establish 
that the Veteran was not on active service at the time of his 
July 1992 right ankle injury.


CONCLUSION OF LAW

The February 2001 grant of service connection for a right 
ankle disability has not been shown to have been based on 
clear and unmistakable error; severance of service connection 
was improper.  38 U.S.C.A. §§ 5109A, 5112 (West 2002); 38 
U.S.C.A. §§ 3.105, 3.114 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

In accordance with 38 C.F.R. § 3.159(b)(1), proper notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  Notice should be sent prior to the 
appealed rating decision or, if sent after the rating 
decision, before a readjudication of the appeal.  A 
Supplemental Statement of the Case, when issued following a 
notice letter, satisfies the due process and notification 
requirements for an adjudicative decision for these 
purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006). 

The Board finds that the VCAA and its implementing 
regulations are inapplicable in this case.  The issue on 
appeal is restoration of service connection, which requires 
application of the clear and unmistakable evidence (CUE) 
standard.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA is not applicable to 
motions for revision of a Board decision on the grounds of 
CUE.  Livesay v. Principi, 15 Vet. App. 165 (2001).

In any event, all pertinent evidence is already in the claims 
folder.  The Veteran has not indicated the existence of any 
other evidence that is relevant to his appeal.  See DelaCruz 
v. Principi, 15 Vet. App. 143, 149 (2001) (VCAA notice is not 
required where there is no reasonable possibility that 
additional development will aid the claimant).

The Board additionally observes that general due process 
considerations have been complied with in this case.  See 38 
C.F.R. §§ 3.103, 3.105 (2009).  Moreover, in light of the 
favorable disposition, there is no prejudice to the Veteran 
by any deficiency of notice or due process.

Restoration of Service Connection

Review of the record shows that a rating decision dated 
February 2, 2001, granted, in pertinent part, service 
connection for a right ankle disability at a 40 percent 
evaluation, effective February 15, 2000.  In a January 2, 
2002, proposed rating decision, the RO, in part, advised the 
Veteran of their intent to sever service connection for the 
right ankle disability at issue in this appeal.  In the 
January 2003 rating decision on appeal, the RO determined, in 
part, that the grant of service connection for a right ankle 
disability had been clearly and unmistakably erroneous, and 
severance was made effective April 1, 2003.  

Once service connection has been granted, it can be severed 
only upon the Secretary's showing that the final rating 
decision granting service connection was "clearly and 
unmistakably erroneous," and only after certain procedural 
safeguards have been met.  38 C.F.R. § 3.105(d); Daniels v. 
Gober, 10 Vet. App. 474, 478 (1997).  Specifically, when 
severance of service connection is warranted, a rating 
proposing severance will be prepared setting forth all 
material facts and reasons.  The veteran will be notified at 
his or her latest address of record of the contemplated 
action and furnished detailed reasons therefore and will be 
given 60 days for the presentation of additional evidence to 
show that service connection should be maintained.  38 C.F.R. 
§§ 3.103(b)(2), 3.105(d); Baughman v. Derwinski, 1 Vet. App. 
563, 566 (1991). 38 C.F.R. § 3.105(d) places the same burden 
of proof on VA when it seeks to sever service connection as 
38 C.F.R. § 3.105(a) places upon a claimant seeking to have 
an unfavorable previous determination overturned.  Baughman, 
supra.

Clear and unmistakable error (CUE) is defined as "a very 
specific and rare kind of 'error.' It is the kind of error, 
of fact or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error."  Fugo v. Brown, 6 Vet. App. 40, 
43 (1993). 

To determine whether CUE was present under 38 C.F.R. § 
3.105(a) in a prior determination, either the correct facts, 
as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; the error must be undebatable and of the sort which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made; and a determination that 
there was clear and unmistakable error must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994).  Although the same standards apply in a 
determination of CUE in a final decision and a determination 
as to whether a decision granting service connection was the 
product of CUE for the purpose of severing service 
connection, 38 C.F.R. § 3.105(d) does not limit the 
reviewable evidence to that which was before the RO in making 
its initial service connection award.  Daniels, 10 Vet. App. 
at 480.

Upon review, with the issuance of the proposed rating 
decision and notice of severance, VA has complied with 
relevant due process considerations with respect to the 
reduction and the Veteran has not contended otherwise.  38 
C.F.R. § 3.105(d).

Turning now to the substantive issue in question, in the 
February 2001 rating decision that granted service connection 
for a right ankle disability on appeal, it was determined 
that service connection was warranted for a right ankle 
disability because, according to the rating decision, a June 
1999 Medical Board Evaluation summary "indicated the Veteran 
had hurt his right ankle in 1992 while moving an air 
conditioner."

In a January 2003 rating decision, the RO severed service 
connection for the right ankle disability effective April 1, 
2003.  The RO indicated that such action was taken because 
the original rating decision failed to recognize that the 
Veteran was not serving on active duty, ACDUTRA or IDT when 
he injured his right ankle in 1992.  The Veteran appealed the 
RO's decision, claiming that his benefits should not be 
severed because at the time of his accident in 1992 he was on 
active duty and had been treated at Fort Meade Medical 
Center.  The Veteran also testified in December 2002 that he 
was in the "regular Army" for 31/2 years, and that he attended 
summer training.

Applicable Laws and Regulations in Service Connection Claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred in the line of duty.  See 38 U.S.C.A. § 101(21), 
(24) (West 2002); 38 C.F.R. § 3.6(a) (2009).  Active 
military, naval, or air service also includes any period of 
inactive duty training (IDT) during which the individual 
concerned was disabled from an injury incurred in the line of 
duty.  Id.  Accordingly, service connection may be granted 
for disability resulting from disease or injury incurred in, 
or aggravated, while performing ACDUTRA or from injury 
incurred or aggravated while performing IDT.  See 38 U.S.C.A. 
§§ 101(24), 106, 1110 (West 2002).

National Guard service generally includes periods of ACDUTRA 
and/or IDT.  Basically, this refers to the two weeks of 
annual training that each National Guardsman must perform 
each year or in some cases, an initial period of training.

ACDUTRA includes full-time duty with the Army National Guard 
of any State under sections 316, 502, 503, 504, or 505 of 
title 32, or the prior corresponding provisions of law.  See 
38 U.S.C.A. § 101(22)(C); 38 C.F.R. § 3.6(c) (2009). IDT 
includes service with the Army National Guard of any State 
(other than full-time duty) under section 316, 502, 503, 504, 
or 505 of title 32, or the prior corresponding provisions of 
law.

Presumptive periods do not apply to ACDUTRA or IDT. See 
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  
Therefore, consideration of 38 U.S.C.A. § 1111 (presumption 
of soundness), 3.306 (presumption of aggravation of a chronic 
pre-existing disease), and 38 C.F.R. §§ 3.307 and 3.309 
(presumption of service incurrence for certain disease) for 
the periods of ACDUTRA or IDT is not appropriate.

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant prevails 
in either event. However, if the weight of the evidence is 
against the appellant's claim, the claim must be denied.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

Analysis

The outcome of this case centers on whether the Veteran was 
on active service at the time he injured his right ankle 
while moving an air conditioner in July 1992.  If the Veteran 
was not on active service on the day of the accident, he is 
legally ineligible for service connection for the injuries he 
sustained in the accident, and CUE would manifestly exist in 
the RO's grant of the claim.  If, however, the Veteran was 
part his Reserve unit for weekend training when his accident 
occurred, by law the Veteran was on active duty status at the 
time of the accident, and service connection should not have 
been severed.  See 38 U.S.C.A. §§ 106(d)(1)(A-B), 1131 and 38 
C.F.R. § 3.6. 

The Veteran's service personnel records do not confirm any 
active service at the time of the Veteran's accident in July 
1992.  However, for the severance of the February 2001 award 
to be valid based on CUE, it must be undebatable that the 
Veteran's right ankle injury occurred outside a period of 
active service.  Such is cannot be said here.  Indeed, 
although the record only confirms the Veteran was ordered for 
Annual Training from May 8, 1993, to May 22, 1993, and from 
June 9, 1995, to June 25, 1995, with no training orders or 
records from 1992, an Army National Guard Retirement Points 
History Statement indicates that the Veteran had 48 days of 
IDT and 15 "active duty" points (though in this context it 
appears the sheet refers to 15 days of ACDUTRA) between 
October 1991 to October 1992.  Thus, it is within the realm 
of possibility that the date in July 1992 on which the right 
ankle injury occurred was a date on which the Veteran had 
active service.  Moreover, while an April 1993 treatment 
record notes that the Veteran was an Army Reservist who "had 
injury to his right foot in July 1992 on his civilian job," 
this statement alone does not undebatably prove that the 
Veteran was not on active service on the July 1992 day of the 
injury, especially in light of the passage of time between 
the injury and the April 1993 reference, and in light of the 
Veteran's sincere assertions that he was on active service at 
the time he hurt his right ankle.  

Accordingly, the grant of service connection awarded by the 
RO in February 2001 for a right ankle disability is not found 
to contain CUE.  Therefore, the January 2003 rating decision 
severing such award of service connection is found to be 
improper, based on the evidence as previously constituted.  
If later evidence affirmatively establishes that the Veteran 
was not on active service at the time of the claimed right 
ankle injury, the RO is again free to sever the award but as 
of now, the record simply does not enable the severance to 
stand.  

	
ORDER

Having found no CUE in a February 2001 rating decision, the 
severance of service connection for a right ankle disability 
was improper and the request to restore the award is granted, 
subject to governing criteria applicable to the payment of 
monetary benefits.


____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


